COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In the Matter of M.I.S.

Appellate case number:    01-14-00684-CV

Trial court case number: 12013-05802J

Trial court:              313rd District Court of Harris County

         Our review of the above-referenced appeal requires a supplemental clerk’s record
containing the charge submitted to the jury on or about July 17, 2014, reflecting the jury findings
and signed by the foreperson on July 18, 2014. Accordingly, we order that the district court
clerk file a supplemental clerk’s record containing the jury charge by no later than November 13,
2015.
       It is so ORDERED.

       PER CURIAM

       Panel consists of Justices Jennings, Keyes, and Bland.


Date: November 5, 2015